DETAILED ACTION
This action is in response to the amendment filed 4/25/2021
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see pages 9-12 of amendment, filed 4/25/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 7, 9-12, 14, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Cho in view of Schantz have been fully considered but they are not persuasive. Applicant argues on pages 11 and 12 that as Ivanchenko teaches of utilizing a small set of pixels of a gesture sensor and activating the sensor for gesture input, which is not a dedicated camera.
The examiner respectfully disagrees.
Zehler teaches in column 5, lines 1-19, that a gesture sensor 206 may be a camera to detect gestures, thus encompassing applicant’s aspect of a “camera”.  As Zehler teaches this camera’s sole function is to detect gestures, this is interpreted as at least suggesting a “dedicated camera”.  While Ivanchenko may teach of switching on and off a high resolution gesture detection mode, this point is moot as the camera for detecting gestures is still interpreted as “dedicated”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2019/0041994), in view of Ivanchenko (US 9,063,574).

As per claim 1, Cho teaches the following:
a contactless gesture control method, (see abstract), applied to a terminal equipped with a dedicated camera, (see paragraph [0012]), the method comprising: 
detecting a contactless gesture with the dedicated camera.  See Fig. 11, 1110; 
acquiring an application operation instruction corresponding to the contactless gesture when the contactless gesture is detected by the dedicated camera.  As Chos shows in Figs. 8-10, different operation are mapped to different gestures; and 
executing the application operation instruction.  As Cho teaches in paragraph [0013], a control unit controls a contactless interface function based on a mode of the gesture.  
However, Cho does not explicitly teach of a “dedicated camera”.  In a similar field of invention, Ivanchenko teaches of a method for performing contactless gestures (see even in a sleep more or other such low power state”.  Zehler teaches in column 5, lines 1-19, that a gesture sensor 206 may be a camera to detect gestures, thus at least suggesting that the sensor is “dedicated”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with the dedicated camera of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as the always active sensor of Ivanchenko would benefit a user of Cho in allowing the device to always detect gestures and not fail to address a user desired input due to the device being “asleep”.

Regarding claim 2, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
wherein the detecting a contactless gesture by the dedicated camera comprises: triggering the dedicated camera to detect a contactless gesture, upon that an object change is detected by the dedicated camera within a designated distance range from the terminal.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device.

Regarding claim 3, modified Cho teaches the method of claim 2 as described above.  Cho further teaches the following:
wherein it is determined that the object change is detected within the designated distance range from the terminal responsive to that a change in at least one of light and brightness is detected by the dedicated camera within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor. 
 
Regarding claim 4, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
further comprising: recording in advance a contactless gesture that is matched with an application operation instruction, wherein the application operation instruction is one or more, and different contactless gestures correspond to different application operation instructions.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions.

Regarding claim 6, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
wherein the contactless gesture comprises at least one of a static contactless gesture and a dynamic contactless gesture.  As Cho shows in Figs. 8-10, gestures may be static (hand not moving) and dynamic (hand moving in specific patterns).

Regarding claim 7, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
the detecting a contactless gesture by the dedicated camera comprises: detecting the contactless gesture by the dedicated camera when the terminal is in one of a sleep state and an awake state.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device, which is interpreted as encompassing an “awake state”.

As per claim 9, Cho teaches the following:
a contactless gesture control apparatus, applied to a terminal that is equipped with a dedicated camera, (see Figs. 8-10), the apparatus comprising: 
a detection component, configured to detect a contactless gesture by the dedicated camera.  See Fig. 11, 1110; 
an acquisition component, configured to acquire an application operation instruction corresponding to the contactless gesture when the contactless gesture is detected by the dedicated camera.  As Chos shows in Figs. 8-10, different operation are mapped to different gestures; and 
an execution component, configured to execute the application operation instruction.  As Cho teaches in paragraph [0013], a control unit controls a contactless interface function based on a mode of the gesture.  
However, Cho does not explicitly teach of a “dedicated camera”.  In a similar field of invention, Ivanchenko teaches of a method for performing contactless gestures (see abstract and Fig. 1).  Ivanchenko further teaches in column 12, lines 33-36, “the motion detection mode can automatically be turned on whenever the computing device is active, even in a sleep more or other such low power state”.  Zehler teaches in column 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with the dedicated camera of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as the always active sensor of Ivanchenko would benefit a user of Cho in allowing the device to always detect gestures and not fail to address a user desired input due to the device being “asleep”.

Regarding claim 10, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the detection component is configured to: trigger the dedicated camera to detect a contactless gesture upon that an object change is detected by the dedicated camera within a designated distance range from the terminal.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device.

Regarding claim 11, modified Cho teaches the apparatus of claim 10 as described above.  Cho further teaches the following:
wherein the detection component is configured to determine that an object change is detected within a designated distance range from the terminal by: determining that the object change is detected within the designated distance range from the terminal responsive to that a change in at least one of light and brightness is detected by the dedicated camera within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor. 

Regarding claim 12, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the contactless gesture control apparatus further comprises: a record component, configured to record in advance a contactless gesture matched with an application operation instruction, wherein the application operation instruction is one or more, and different contactless gestures correspond to different application operation instructions.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions.  

Regarding claim 14, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the contactless gesture comprises at least one of a static contactless gesture and a dynamic contactless gesture.  As Cho shows in Figs. 8-10, gestures may be static (hand not moving) and dynamic (hand moving in specific patterns).  

Regarding claim 15, modified Cho teaches the apparatus of claim 9 as described above.  Cho further teaches the following:
wherein the detection component is configured to: detect the contactless gesture through the dedicated camera when the terminal is in one of a sleep state and an awake state.  As Cho teaches in paragraph [0015], gesture recognition sensors are triggered upon a user entering a proximity to the device, which is interpreted as encompassing an “awake state”.  

Regarding claim 17, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
A contactless gesture control apparatus implementing the method according to claim 1, comprising: a processor; and memory storing instructions for execution by the processor to perform steps of the contactless gesture control method.  See paragraph [0135].

Regarding claim 18, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a mobile terminal to cause the mobile terminal to perform the contactless gesture control method according to claim 1.  See paragraph [0135].
  
Regarding claim 19, modified Cho teaches the method of claim 18 as described above.  Cho further teaches the following:
wherein: the detecting a contactless gesture by the dedicated camera comprises triggering the dedicated camera to detect a contactless gesture, upon that an object change is detected by the dedicated camera within a designated distance range from the terminal; and it is determined that the object change is detected within the designated distance range from the terminal if a change in at least one of light and brightness is detected by the dedicated camera within the designated distance range from the terminal.  As Cho teaches in paragraph [0015], a passive infrared ray sensor (change of light) is utilized to recognize a user’s proximity and activate an ultrasonic sensor.  

Regarding claim 20, modified Cho teaches the method of claim 1 as described above.  Cho further teaches the following:
a mobile terminal implementing the method according to claim 1, (see Figs. 8-10), comprising: 
the dedicated camera, (see claim 1 regarding Cho in view of Schantz); and 
a display screen, (see Fig. 10).
	However, Cho does not explicitly teach of the sensor being a camera having a lower resolution.  In a similar field of endeavor, Ivanchenko teaches the following:
a camera having a first resolution.  As Ivanchenko teaches in column 4, lines 63-66, and corresponding Fig. 2, the device has a conventional digital camera 204; 
wherein, regardless of the terminal being in an awake state or in a sleep state, always maintaining the dedicated camera to function in a low power mode, and the dedicated camera comprises a dedicated always-on camera having a second resolution that is lower than the first resolution.  As Ivanchenko teaches in column 12, lines 33-36, “the motion detection mode can automatically be turned on whenever the computing device is active, even in a sleep more or other such low power state”.  Ivanchenko and lower resolution images.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture sensors of Cho with multiple cameras of Ivanchenko.  One of ordinary skill would have been motivated to have made such modification because as Ivanchenko teaches in column 5, lines 13-19, such multiple resolution settings would benefit a user of Cho in allowing gesture sensors that consume power and processor performance in a more economic fashion.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ivanchenko as applied to claims 1, 4, 9, and 12 above, and further in view of Zehler et al. (US 2016/0103494), hereinafter Zehler.

Regarding claim 5, modified Cho teaches the method of claim 4 as described above.  Cho further teaches the following:
matching the contactless gesture detected by the dedicated camera with the contactless gesture recorded in advance.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions
However, Cho does not explicitly teach of prompting error messages.  Zehler teaches the following: 
prompting a gesture inputting error information when it is detected by the dedicated camera that the contactless gesture does not match the contactless gesture recorded in advance.  As Zehler teaches in paragraph [0060], if a gesture application 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture matching of Cho with the error message of Zehler.  One of ordinary skill would have been motivated to have made such modifications because error messages provided the well known benefit to users as to signifying that a system may not comply with an attempted command.

Regarding claim 13, modified Cho teaches the apparatus of claim 12 as described above.  Cho further teaches the following:
the contactless gesture control apparatus further comprises: a matching component, configured to match the contactless gesture detected by the dedicated camera with the contactless gesture recorded in advance.  As Cho shows in Figs. 8-10, various gestures are “pre-defined” and mapped to program functions
However, Cho does not explicitly teach of prompting error messages.  Zehler teaches the following: 
the apparatus further comprises a prompting component configured to: prompt a gesture inputting error information when it is detected by the dedicated camera that the contactless gesture does not match the contactless gesture recorded in advance.  As Zehler teaches in paragraph [0060], if a gesture application cannot find a matching command for a performed gesture, an error message may be returned.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture matching of Cho with the error .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ivanchenko as applied to claims 1 and 9 above, and further in view of Bertsch et al. (US 2014/0337802), hereinafter Bertsch.

Regarding Claim 8, modified Cho teaches the method of claim 1 as described above. However, Cho does not explicitly teach of a confirmation prior to execution of the application operation.  Bertsch teaches of utilizing a contactless gesture interface and further teaches the following:
wherein prior to the executing the application operation instruction, the method further comprises: providing a confirmation interface for a user to select whether to execute the application operation instruction, and confirming that a confirmation instruction input by the user for confirming to execute the application operation instruction is received. As Bertsch teaches in paragraphs [0128] and [0129], after a user has selected a menu item (utilizing a gesture), a computing unit waits for confirmation of the selection such as a predetermined gesture differing from a selection gesture.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture controls of Cho with the confirmation of Bertsch.  One of ordinary skill would have been motivated to have made such further 

Regarding Claim 16, modified Cho teaches the apparatus of claim 9 as described above. However, Cho does not explicitly teach of a confirmation prior to execution of the application operation.  Bertsch teaches of utilizing a contactless gesture interface and further teaches the following:
wherein the apparatus further comprises a display component, and the display component is configured to: provide a confirmation interface for a user to select whether to execute the application operation instruction or not before the application operation instruction is executed by the execution component, and the execution component is configured to: confirm, before executing the application operation instruction, that a confirmation instruction input by the user for confirming to execute the application operation instruction is received.  As Bertsch teaches in paragraphs [0128] and [0129], after a user has selected a menu item (utilizing a gesture), a computing unit waits for confirmation of the selection such as a predetermined gesture differing from a selection gesture.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the gesture controls of Cho with the confirmation of Bertsch.  One of ordinary skill would have been motivated to have made such further modification because as Bertsch teaches in paragraph [0128], such confirmation benefits the user in avoiding inadvertent selections


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwesig et al. (US 2019/0011989), see paragraph [0036], where a “dedicated camera 114” may be utilized for gesture recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175